                          United States District Court
                        Western District of North Carolina
                               Asheville Division

    WILLIAM KIMBLE JR., et al.,       )              JUDGMENT IN CASE
                                      )
              Plaintiffs,             )               1:19-cv-00060-FDW
                                      )
                 vs.                  )
                                      )
    HUBERT CORPENING, et al.,         )
                                      )
             Defendants.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2019 Order.

                                               June 11, 2019
